Per Curiam:
The order appealed from should be modified by striking therefrom the provision requiring the production of the defendant’s books, except the cash book and the office payroll books relating to the work done by the corporation upon .the steamship in question. As so modified the order should be affirmed, without costs, and without prejudice to a further application to examine the other officers of the company, if that shall be found necessary, after the examination of the vice-president and manager; and also without prejudice to requiring the production of other books by subpoena duces tecum, if their presence at the examination shall be found necessary. Present — Ingraham, McLaughlin, Clarke, Houghton and Scott, JJ. Order modified as stated in opinion, and as modified affirmed, without costs. Settle order on notice.